
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4133
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 10, 2012
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To express the sense of Congress regarding
		  the United States-Israel strategic relationship, to direct the President to
		  submit to Congress reports on United States actions to enhance this
		  relationship and to assist in the defense of Israel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Enhanced Security
			 Cooperation Act of 2012.
		2.FindingsCongress finds the following:
			(1)Since 1948, United
			 States Presidents and both houses of Congress, on a bipartisan basis and
			 supported by the American people, have repeatedly reaffirmed the special bond
			 between the United States and Israel, based on shared values and shared
			 interests.
			(2)The Middle East is
			 undergoing rapid change, bringing with it hope for an expansion of democracy
			 but also great challenges to the national security of the United States and our
			 allies in the region, particularly our most important ally in the region,
			 Israel. Over the past year, the Middle East has witnessed the fall of some
			 regimes long considered to be stabilizing forces and a rise in the influence of
			 radical Islamists.
			(3)Iran, which has
			 long sought to foment instability and promote extremism in the Middle East, is
			 now seeking to exploit the dramatic political transition underway in the region
			 to undermine governments traditionally aligned with the United States and
			 support extremist political movements in these countries.
			(4)At the same time,
			 Iran may soon attain a nuclear weapons capability, a development that would
			 fundamentally threaten vital American interests, destabilize the region,
			 encourage regional nuclear proliferation, further empower and embolden Iran,
			 the world’s leading state sponsor of terrorism, and provide it the tools to
			 threaten its neighbors, including Israel.
			(5)Over the past
			 several years, with the assistance of Iran and Syria, Hizballah and Hamas have
			 increased their stockpiles of rockets, with more than 60,000 rockets now ready
			 to be fired at Israel. Iran continues to add to its arsenal of ballistic
			 missiles and cruise missiles, which threaten Iran’s neighbors, Israel, and
			 United States military forces in the region.
			(6)As a result, the
			 strategic environment that has kept Israel secure and safeguarded United States
			 national interests for the past 35 years has eroded.
			3.Statement of
			 policyIt is the policy of the
			 United States:
			(1)To reaffirm the
			 enduring commitment of the United States to the security of the State of Israel
			 as a Jewish state. As President Obama stated on December 16, 2011,
			 America’s commitment and my commitment to Israel and Israel’s security
			 is unshakeable.. And as President Bush stated before the Knesset on the
			 60th anniversary of the founding of the State of Israel on May 15, 2008,
			 The alliance between our governments is unbreakable, yet the source of
			 our friendship runs deeper than any treaty..
			(2)To provide Israel
			 the military capabilities necessary to deter and defend itself by itself
			 against any threats.
			(3)To veto any
			 one-sided anti-Israel resolutions at the United Nations Security
			 Council.
			(4)To support
			 Israel’s inherent right to self-defense.
			(5)To pursue avenues
			 to expand cooperation with Israel in both defense and across the spectrum of
			 civilian sectors, including high technology, agriculture, medicine, health,
			 pharmaceuticals, and energy.
			(6)To assist Israel
			 with its on-going efforts to forge a peaceful, negotiated settlement of the
			 Israeli-Palestinian conflict that results in two states living side by side in
			 peace and security, and to encourage Israel’s neighbors to recognize Israel’s
			 right to exist as a Jewish state.
			4.United States
			 actions to assist in the defense of Israel and protect American
			 interests
			(a)Sense of
			 congressIt is the sense of Congress that the United States
			 should take the following actions to assist in the defense of Israel:
				(1)Provide Israel
			 such support as may be necessary to increase development and production of
			 joint missile defense systems, particularly such systems that defend the urgent
			 threat posed to Israel and United States forces in the region.
				(2)Provide Israel assistance specifically for
			 the production and procurement of the Iron Dome defense system for purposes of
			 intercepting short-range missiles, rockets, and projectiles launched against
			 Israel.
				(3)Provide Israel
			 defense articles and defense services through such mechanisms as appropriate,
			 to include air refueling tankers, missile defense capabilities, and specialized
			 munitions.
				(4)Allocate
			 additional weaponry and munitions for the forward-deployed United States
			 stockpile in Israel.
				(5)Provide Israel
			 additional surplus defense articles and defense services, as appropriate, in
			 the wake of the withdrawal of United States forces from Iraq.
				(6)Strengthen efforts
			 to prevent weapons smuggling into Gaza pursuant to the 2005 Agreement on
			 Movement and Access following the Israeli withdrawal from Gaza and to protect
			 against weapons smuggling and terrorist threats from the Sinai
			 Peninsula.
				(7)Offer the Israeli
			 Air Force additional training and exercise opportunities in the United States
			 to compensate for Israel’s limited air space.
				(8)Expand Israel’s
			 authority to make purchases under the Foreign Military Financing program on a
			 commercial basis.
				(9)Seek to enhance
			 the capabilities of the United States and Israel to address emerging common
			 threats, increase security cooperation, and expand joint military
			 exercises.
				(10)Encourage an
			 expanded role for Israel within the North Atlantic Treaty Organization (NATO),
			 including an enhanced presence at NATO headquarters and exercises.
				(11)Support extension
			 of the long-standing loan guarantee program for Israel, recognizing Israel’s
			 unbroken record of repaying its loans on time and in full.
				(12)Expand
			 already-close intelligence cooperation, including satellite intelligence, with
			 Israel.
				(b)Report on
			 israel’s qualitative military edge
				(1)Statement of
			 policyIt is the policy of the United States—
					(A)to help Israel
			 preserve its qualitative military edge amid rapid and uncertain regional
			 political transformation; and
					(B)to encourage
			 further development of advanced technology programs between the United States
			 and Israel given current trends and instability in the region.
					(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on the status of Israel’s qualitative military edge in light of current trends
			 and instability in the region.
				(c)Reports on other
			 mattersNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report on each of the following:
				(1)Taking into
			 account Israel’s urgent requirement for F–35 aircraft, actions to improve the
			 process relating to Israel’s purchase of F–35 aircraft to improve cost
			 efficiency and timely delivery.
				(2)Efforts to expand
			 cooperation between the United States and Israel in homeland security,
			 counter-terrorism, maritime security, energy, cybersecurity, and other
			 appropriate areas.
				(3)Actions to
			 integrate Israel into the defense of the Eastern Mediterranean.
				(d)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
					(A)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
					(B)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
					(2)Qualitative
			 military edgeThe term qualitative military edge
			 has the meaning given the term in section 36(h)(2) of the Arms Export Control
			 Act (22 U.S.C.
			 2776(h)(2)).
				5.Extension of
			 authority to provide loan guarantees to Israel
			(a)In
			 generalChapter 5 of title I of the Emergency Wartime
			 Supplemental Appropriations Act, 2003 (Public Law 108–11), as amended, is
			 further amended in the item relating to Loan Guarantees to
			 Israel—
				(1)in the matter
			 preceding the first proviso, by striking September 30, 2011 and
			 inserting September 30, 2015; and
				(2)in the second
			 proviso, by striking September 30, 2011 and inserting
			 September 30, 2015.
					
				(b)Effective
			 dateThe amendments made by this section take effect on the date
			 of enactment of this Act.
			
	
		
			Passed the House of
			 Representatives May 9, 2012.
			Karen L. Haas,
			Clerk
		
	
